Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is response to Application filed on May 21, 2020 in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,678,647. 



Patent Application No. 16/880,516
Patent No. 10,678,647
1.    A method of distributing data in a distributed storage system, the method comprising: selecting, by the data processing hardware, a first set of storage devices as storage destinations 

2.    The method of claim 1, further comprising restricting a number of chunks distributed to any one storage device of the first set of storage devices.

3.    The method of claim 1, wherein selecting the first set of storage devices comprises determining a first selection of storage devices matching a number of chunks of the file,

4.    The method of claim 3, wherein selecting the second set of storage devices comprises determining a second selection of storage devices matching the number of chunks of the file



6.    The method of claim 3, wherein determining the first random selection of storage devices uses a simple sampling, a probability sampling, a stratified sampling, or a cluster sampling.

7.    The method of claim 1, wherein selecting the first set of storage devices composes selecting a consecutive number of storage devices equal to a number of chunks of the file from an ordered circular list of the plurality of storage devices of the distributed storage system.



9.    The method of claim 7, further comprising determining that the ordered circular list of storage devices of the distributed storage system is adjacent storage devices on the ordered circular list in an inactive state when the distributed storage system is affected by a power maintenance event or a. network maintenance event.

10.    The method of claim 9, wherein a threshold number of consecutive storage devices on the ordered circular list are each associated with the inactive state.



when die selected first set of storage devices is incapable of maintaining accessibility of the foe when the distributed storage system is affected by a power maintenance event or a network maintenance event, selecting a second set of storage devices as alternative storage destinations from the plurality of storage devices of the distributed storage system for storing the chunks of the stripe replicas of the stripes divided from the file.

12 The system of claim 11, wherein the operations further comprise restricting a number of chunks distributed to any one storage device of the first set of storage devices.



14.    The system of claim 13, wherein selecting the second set of storage devices comprises determining a second selection of storage devices matching the number of chunks of the file.

15.    The system of claim 13, wherein selecting the second set of storage devices composes modifying the first selection of storage devices by adding and removing one or more selected, storage devices.

Attorney Docket No: 23:441-467296

16.    The system of claim 13, wherein determining the first random selection of 

17.    The system of claim 11, wherein selecting the first set of storage devices comprises selecting a consecutive number of storage devices equal to a number of chunks of the file from an ordered circular list of the plurality of storage devices of the distributed storage system.

18.    The system of claim 17, where selecting the second set of storage devices comprises selecting another consecutive number of storage devices from the ordered circular list equal to the number of chunks of the file.

19.    The system of claim 17, wherein the operations further comprise determining that the ordered circular list of storage 

20.    The system of claim 19, wherein a threshold number of consecutive storage devices on the ordered circular list are each associated with the inactive state.



    3. The method of claim 1, wherein the set of storage devices of the distributed storage system are selected as storage destinations for the number of chunks by selecting a number of storage devices matching the number of chunks of the file. 
    4. The method of claim 3, further comprising, when the data processing hardware is incapable of reconstructing the file from the selected number of storage devices, selecting, by the data processing hardware, another number of storage devices matching the number of chunks of the file. 
    5. The method of claim 1, further comprising, when the data processing hardware is incapable of reconstructing the file from the set of storage devices, modifying, by the data processing 
    6. The method of claim 1, wherein the set of storage devices of the distributed storage system are selected as storage destinations for the number of chunks by using a simple sampling, a probability sampling, a stratified sampling, or a cluster sampling. 
    7. The method of claim 1, wherein the set of storage devices of the distributed storage system are selected as storage destinations for the number of chunks by selecting a consecutive number of storage devices equal to a number of chunks of the file from an ordered circular list of a plurality of storage devices of the distributed storage system. 
    8. The method of claim 7, further comprising, when the data processing hardware is incapable of reconstructing the file from the selected number of 
    9. The method of claim 1, wherein the maintenance event affecting the corresponding at least one storage device in the set of storage devices comprises a power maintenance event or a network maintenance event. 
    10. The method of claim 1, wherein the corresponding at least one storage device in the set of storage devices is affected by the maintenance event when the corresponding at least one storage device is undergoing maintenance. 
    11. The method of claim 1, wherein the corresponding at least one storage device in the set of storage devices is affected by the maintenance event when the corresponding at least one storage device depends from a component in the 
    12. The method of claim 1, wherein dividing the received file into the number of chunks comprises: dividing the received file into stripes; and creating the number of chunks as stripe replicas by replicating each of the stripes. 
    13. A system for distributing data in a distributed storage system, the system comprising: data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: receiving a file; dividing the received file into a number of chunks; determining whether the data processing hardware is capable of reconstructing the file from a set of storage devices of the distributed storage 
    14. The system of claim 13, wherein the operations further comprise restricting a maximum number of chunks distributed to any one storage device in the set of storage devices. 
    15. The system of claim 13, wherein the set of storage devices of the 
    16. The system of claim 15, wherein the operations further comprise, when the data processing hardware is incapable of reconstructing the file from the selected number of storage devices, selecting another number of storage devices matching the number of chunks of the file. 
    17. The system of claim 13, wherein the operations further comprise, when the data processing hardware is incapable of reconstructing the file from the set of storage devices, modifying the set of storage devices by adding and removing one or more storage devices. 
    18. The system of claim 13, wherein the set of storage devices of the distributed storage system are selected as storage destinations for the number of 
    19. The system of claim 13, wherein the set of storage devices of the distributed storage system are selected as storage destinations for the number of chunks by selecting a consecutive number of storage devices equal to a number of chunks of the file from an ordered circular list of a plurality of storage devices of the distributed storage system. 
    20. The system of claim 19, wherein the operations further comprise, when the data processing hardware is incapable of reconstructing the file from the selected number of consecutive storage devices, selecting another consecutive number of storage devices from the ordered circular list equal to the number of chunks of the file. 

    22. The system of claim 13, wherein the corresponding at least one storage device in the set of storage devices is affected by the maintenance event when the corresponding at least one storage device is undergoing maintenance. 
    23. The system of claim 13, wherein the corresponding at least one storage device in the set of storage devices is affected by the maintenance event when the corresponding at least one storage device depends from a component in the distributed storage system undergoing maintenance. 
    24. The system of claim 13, wherein dividing the received file into the number of chunks comprises: dividing the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
February 25, 2021